DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/21 and 6/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghavan et al. (U.S. 2020/0229161) (hereinafter “Raghavan”).  Raghavan teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a user equipment (UE), comprising: a transceiver configured to: receive one or more first transmission configuration indicator (TCI) states for reception and transmission of downlink (DL) channels and uplink (UL) channels, respectively; receive one or more TCI state identifiers (IDs), on a DL related downlink control information (DCI) format or an UL related DCI format, using the one or more first TCI states; receive and transmit channels associated with the DL related DCI format or the UL related DCI format using the one or more first TCI states” is anticipated by the user equipment 300 of Figure 3 that receives an activation command used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the UE 300 of Figure 3 includes a PHY 302 as well as antennas (collectively a transceiver) as shown in Figure 3.
“Transmit an acknowledgement in response to the reception of the one or more TCI state IDs” is anticipated by the UE 300 that transmits a PUCCH with HARQ-ACK information (acknowledgement) in a slot corresponding to the PDSCH carrying the activation command (including TCI state IDs) as spoken of on page 2, paragraph [0022].
“A processor operably connected to the transceiver, the processor configured to: determine, based on the one or more TCI state IDs, one or more second TCI states” is anticipated by the UE 300 that utilizes received TCI state change signaling to activate a new TCI state (second TCI state) as spoken of on page 5, paragraph [0059]; where the signaling indicating the TCI state change comprises a DCI (including TCI state IDs) and indicates activation of a new TCI state for the PDSCH as spoken of on page 5, paragraph [0064]; and where the UE 300 of Figure 3 includes processing circuitry 306 (processor).
“Determine a time to apply the one or more second TCI states” is anticipated by the encoding of the PDCCH or the PDSCH for transmission to the UE after a switching delay (time to apply) based on whether the new TCI state is a known TCI state or an unknown TCI state, where the switching delay allows time for the UE to begin receiving with a new TCI state and allows for additional time for the UE to perform beam refinement when the TCI state is unknown as spoken of on pages 5-6, paragraphs [0065]-[0066].
Lastly, “update one or more spatial filters based on the one or more second TCI states, wherein the transceiver is further configured, based on the acknowledgement, to receive and transmit data on the DL channels and UL channels, respectively, using the one or more spatial filters starting at the determined time” is anticipated by the transmission of reference signals with a different spatial filter (updated) after the TCI state change (to second TCI state) as spoken of on page 5, paragraph [0059]; where in response to the received HARQ-ACK information (based on acknowledgment) in a slot n, the indicated mapping between TCI states and codepoints of the DCI field is applied starting from the first slot after slot n+3Nslotsubframe u, where u is the SCS configuration for the PUCCH as spoken of on page 2, paragraph [0022]; and where the corresponding PDSCH is scheduled (data transmission) by the DCI format having the present TCI field pointing to activated TCI states as spoken of on page 2, paragraph [0024].
Regarding claim 2, “wherein: the one or more TCI state IDs are received on the DL related DCI format, the DL related DCI format is DCI format 1_0, DCI format 1_1, or DCI format 1_2, and the DL related DCI format includes a DL assignment” is anticipated by the user equipment 300 of Figure 3 that receives an activation command used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the UE is configured to receive TCI state information via a PDCCH using DCI format 1_1 or DCI format 1_2 as spoken of on page 2, paragraph [0023]; and where the corresponding PDSCH is scheduled by the DCI format having the present TCI field (DL assignment) pointing to activated TCI states as spoken of on page 2, paragraph [0024].
Regarding claim 4, “wherein: the acknowledgement in response to the reception of the one or more TCI state IDs is a positive acknowledgement (ACK) of a physical downlink shared channel (PDSCH) associated with the DL related DCI format, and the processor is further configured to apply the one or more second TCI states at the determined time after the transmission of the ACK” is anticipated by the UE 300 that transmits a PUCCH with HARQ-ACK information (acknowledgement) in a slot corresponding to the PDSCH carrying the activation command (including TCI state IDs) as spoken of on page 2, paragraph [0022]; where in response to the received HARQ-ACK information (based on acknowledgment) in a slot n, the indicated mapping between TCI states and codepoints of the DCI field is applied starting from the first slot after slot n+3Nslotsubframe u, where u is the SCS configuration for the PUCCH as spoken of on page 2, paragraph [0022].
Regarding claim 5, “wherein: the one or more TCI state IDs are received on the DL related DCI format, and the DL related DCI format is DCI format 1_0, DCI format 1_1, or DCI format 1_2, and the DL related DCI format does not include a DL assignment” is anticipated by the user equipment 300 of Figure 3 that receives an activation command used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the UE is configured to receive TCI state information via a PDCCH using DCI format 1_1 or DCI format 1_2 as spoken of on page 2, paragraph [0023]; and where the corresponding PDSCH may be scheduled by a DCI format not having the TCI field present (not including DL assignment) as spoken of on page 2, paragraph [0023].  
Regarding claim 8, “a base station (BS) comprising: a transceiver configured to transmit one or more first transmission configuration indicator (TCI) states for transmission and reception of downlink (DL) channels and uplink (UL) channels, respectively; and a processor operably connected to the transceiver, the processor configured to determine one or more second TCI states and corresponding one or more TCI state identifier (IDs), wherein, the transceiver is further configured to: transmit the one or more TCI state IDs, on one of a DL related DCI format or an UL related DCI format, using the one or more first TCI states; transmit and receive channels associated with the DL related DCI format or the UL related DCI format using one or more first TCI states” is anticipated by the user equipment 300 of Figure 3 that receives an activation command from a gNB (base station) used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the gNB 300 of Figure 3 includes a PHY 302 and antennas (collectively a transceiver), as well processing circuitry 306 (processor) as shown in Figure 3 and spoken of on page 5, paragraph [0058].
“Receive an acknowledgement in response to the transmission of the one or more TCI state IDs” is anticipated by the UE 300 that transmits a PUCCH with HARQ-ACK information (acknowledgement) to a gNB in a slot corresponding to the PDSCH carrying the activation command (including TCI state IDs) as spoken of on page 2, paragraph [0022].
“Wherein the processor is further configured to: determine a time to apply the one or more second TCI states” is anticipated by the encoding of the PDCCH or the PDSCH for transmission to the UE after a switching delay (time to apply) based on whether the new TCI state is a known TCI state or an unknown TCI state, where the switching delay allows time for the UE to begin receiving with a new TCI state and allows for additional time for the UE to perform beam refinement when the TCI state is unknown as spoken of on pages 5-6, paragraphs [0065]-[0066].
Lastly, “update one or more spatial filters based on the one or more second TCI states, and wherein the transceiver is further configured, based on the acknowledgment, to transmit and receive data on the DL channels and UL channels, respectively, using the one or more spatial filters starting at the determined time” is anticipated by the transmission of reference signals with a different spatial filter (updated) after the TCI state change (to second TCI state) as spoken of on page 5, paragraph [0059]; where in response to the received HARQ-ACK information (based on acknowledgment) in a slot n, the indicated mapping between TCI states and codepoints of the DCI field is applied starting from the first slot after slot n+3Nslotsubframe u, where u is the SCS configuration for the PUCCH as spoken of on page 2, paragraph [0022]; and where the corresponding PDSCH is scheduled (data transmission) by the DCI format having the present TCI field pointing to activated TCI states as spoken of on page 2, paragraph [0024].
Regarding claim 9, “wherein: the one or more TCI state IDs are transmitted on the DL related DCI format, the DL related DCI format is DCI format 1_0, DCI format 1_1, or DCI format 1_2, and the DL related DCI format includes a DL assignment” is anticipated by the user equipment 300 of Figure 3 that receives an activation command used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the UE is configured to receive TCI state information via a PDCCH using DCI format 1_1 or DCI format 1_2 as spoken of on page 2, paragraph [0023]; and where the corresponding PDSCH is scheduled by the DCI format having the present TCI field (DL assignment) pointing to activated TCI states as spoken of on page 2, paragraph [0024].
Regarding claim 11, “wherein: the acknowledgement in response to the transmission of the one or more TCI state IDs is a positive acknowledgment (ACK) of a physical downlink shared channel (PDSCH) associated with the DL related DCI format, and the processor is further configured to apply the one or more of the second TCI states at the determined time after the reception of the ACK” is anticipated by the UE 300 that transmits a PUCCH with HARQ-ACK information (acknowledgement) in a slot corresponding to the PDSCH carrying the activation command (including TCI state IDs) as spoken of on page 2, paragraph [0022]; where in response to the received HARQ-ACK information (based on acknowledgment) in a slot n, the indicated mapping between TCI states and codepoints of the DCI field is applied starting from the first slot after slot n+3Nslotsubframe u, where u is the SCS configuration for the PUCCH as spoken of on page 2, paragraph [0022].
Regarding claim 12, “wherein: the one or more TCI state IDs are transmitted on the DL related DCI format, the DL related DCI format is DCI format 1_0, DCI format 1_1, or DCI format 1_2, and the DL related DCI format does not include a DL assignment” is anticipated by the user equipment 300 of Figure 3 that receives an activation command used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the UE is configured to receive TCI state information via a PDCCH using DCI format 1_1 or DCI format 1_2 as spoken of on page 2, paragraph [0023]; and where the corresponding PDSCH may be scheduled by a DCI format not having the TCI field present (not including DL assignment) as spoken of on page 2, paragraph [0023].
Regarding claim 15, “a method for operating a user equipment (UE), the method comprising: receiving one or more first transmission configuration indicator (TCI) states for reception and transmission of downlink (DL) channels and uplink (UL) channels, respectively; receiving one or more TCI state identifiers (IDs), on a DL related downlink control information (DCI) format or an UL related DCI format, using the one or more first TCI states; receiving and transmitting channels associated with the DL related DCI format or the UL related DCI format using the one or more first TCI states” is anticipated by the user equipment 300 of Figure 3 that receives an activation command used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the UE 300 of Figure 3 includes a PHY 302 as well as antennas (collectively a transceiver) as shown in Figure 3.
“Transmitting an acknowledgement in response to the reception of the one or more TCI state IDs” is anticipated by the UE 300 that transmits a PUCCH with HARQ-ACK information (acknowledgement) in a slot corresponding to the PDSCH carrying the activation command (including TCI state IDs) as spoken of on page 2, paragraph [0022].
“Determining, based on the one or more TCI state IDs, one or more second TCI states” is anticipated by the UE 300 that utilizes received TCI state change signaling to activate a new TCI state (second TCI state) as spoken of on page 5, paragraph [0059]; where the signaling indicating the TCI state change comprises a DCI (including TCI state IDs) and indicates activation of a new TCI state for the PDSCH as spoken of on page 5, paragraph [0064]; and where the UE 300 of Figure 3 includes processing circuitry 306 (processor).
“Determining a time to apply the one or more second TCI states” is anticipated by the encoding of the PDCCH or the PDSCH for transmission to the UE after a switching delay (time to apply) based on whether the new TCI state is a known TCI state or an unknown TCI state, where the switching delay allows time for the UE to begin receiving with a new TCI state and allows for additional time for the UE to perform beam refinement when the TCI state is unknown as spoken of on pages 5-6, paragraphs [0065]-[0066].
Lastly, “updating one or more spatial filters based on the one or more second TCI states; and receiving and transmitting data on the DL channels and UL channels, respectively, using the one or more spatial filters starting at the determined time” is anticipated by the transmission of reference signals with a different spatial filter (updated) after the TCI state change (to second TCI state) as spoken of on page 5, paragraph [0059]; where in response to the received HARQ-ACK information (based on acknowledgment) in a slot n, the indicated mapping between TCI states and codepoints of the DCI field is applied starting from the first slot after slot n+3Nslotsubframe u, where u is the SCS configuration for the PUCCH as spoken of on page 2, paragraph [0022]; and where the corresponding PDSCH is scheduled (data transmission) by the DCI format having the present TCI field pointing to activated TCI states as spoken of on page 2, paragraph [0024].
Regarding claim 16, “wherein: the one or more TCI state IDs are received on the DL related DCI format, the DL related DCI format is DCI format 1_0, DCI format 1_1, or DCI format 1_2, and the DL related DCI format includes or does not include a DL assignment” is anticipated by the user equipment 300 of Figure 3 that receives an activation command used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the UE is configured to receive TCI state information via a PDCCH using DCI format 1_1 or DCI format 1_2 as spoken of on page 2, paragraph [0023]; and where the corresponding PDSCH is scheduled by the DCI format having the present TCI field (DL assignment) pointing to activated TCI states as spoken of on page 2, paragraph [0024].
Regarding claim 18, “wherein: the acknowledgement in response to the reception of the one or more TCI state IDs is a positive acknowledgment (ACK) of a physical downlink shared channel (PDSCH) associated with the DL related DCI format, the method further comprises applying the one or more second TCI states at the determined time after the transmission of the ACK” is anticipated by the UE 300 that transmits a PUCCH with HARQ-ACK information (acknowledgement) in a slot corresponding to the PDSCH carrying the activation command (including TCI state IDs) as spoken of on page 2, paragraph [0022]; where in response to the received HARQ-ACK information (based on acknowledgment) in a slot n, the indicated mapping between TCI states and codepoints of the DCI field is applied starting from the first slot after slot n+3Nslotsubframe u, where u is the SCS configuration for the PUCCH as spoken of on page 2, paragraph [0022].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Gao et al. (U.S. 2022/0116183) (hereinafter “Gao”).
Regarding claims 3, 10, and 17, Raghavan teaches claims 1, 8, and 15 as described above.  While Raghavan further teaches the UE 300 that transmits a PUCCH with HARQ-ACK information (acknowledgement) in a slot corresponding to the PDSCH carrying the activation command (including TCI state IDs) as spoken of on page 2, paragraph [0022]; where in response to the received HARQ-ACK information (based on acknowledgment) in a slot n, the indicated mapping between TCI states and codepoints of the DCI field is applied starting from the first slot after slot n+3Nslotsubframe u, where u is the SCS configuration for the PUCCH as spoken of on page 2, paragraph [0022], Raghavan does not explicitly teach “wherein: the acknowledgement in response to the reception (transmission) of the one or more TCI state IDs is a negative acknowledgement (NACK) of a physical downlink shared channel (PDSCH) associated with the DL related DCI format, and the processor is further configured to apply the one or more second TCI states at the determined time after the transmission (receiving) of the NACK.
However, Gao teaches a system and method for scheduled PDSCH transmission where an ACK/NACK for a PDSCH scheduled by a PDCCH detected in a CORESET is reported in a PUCCH resource if the source reference signal in the activated spatial relation of the PUCCH resource is the same as the QCL source reference signal in the activated TCI state of the CORESET as spoken of on page 18, paragraphs [0259]-[0260].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the NACK transmission in relation to an activated TCI state as taught in Gao to the acknowledgement transmission of Raghavan in order to improve the reliability of the PDSCH transmission by utilizing NACK transmission to report transmission errors as spoken of on page 18, paragraphs [0252] and [0259]-[0261] of Gao.

10.	Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Raghavan et al. (U.S. 2022/0159772) (hereinafter Raghavan ‘772).
Regarding claims 6, 13, and 19, Raghavan teaches claims 1, 8, and 15 as described above.  While Raghavan further teaches the encoding of the PDCCH or the PDSCH for transmission to the UE after a switching delay (first beam application time) based on whether the new TCI state is a known TCI state or an unknown TCI state, where the switching delay allows time for the UE to begin receiving with a new TCI state and allows for additional time for the UE to perform beam refinement when the TCI state is unknown as spoken of on pages 5-6, paragraphs [0065]-[0066], Raghavan does not explicitly teach “wherein: to determine the time, the processor is further configured to determine a first beam application time and a second beam application time; and the transceiver is further configured to receive a signal indicating to use the first beam application time or the second beam application time” or “wherein to determine the time, the processor is further configured to: determine a first beam application time and a second beam application time, and determine whether to apply the first beam application time or the second beam application time, and the transceiver is further configured to transmit a signal indicating to use the first beam application time or the second beam application time” or “wherein determining the time comprises: determining a first beam application time and a second beam application time; and receiving a signal indicating to use the first beam application time or the second beam application time”.
However, Raghavan ‘772 teaches a method and system for initiating a TCI state switching process by a device such as a gNB or a UE, where the device receives or transmits a PDSCH in a first slot, the PDSCH carrying a RRC activation command (signal) in the first slot, the RRC activation command indicating a switch to a target TCI state; and where the device waits until an end of a switching period (second beam application time) triggered by the RRC activation command (indicated by signal) to use the target TCI state as shown in steps 1510 and 1515 of Figure 15 and spoken of on page 24, paragraphs [0193]-[0194].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the determination of a second beam application time as taught in Raghavan ‘772 to the TCI state switching process of Raghavan in order to improve the reliability of the TCI state switching process by accounting for RRC processing delays as spoken of on page 24, paragraph [0195] of Raghavan ‘772.

11.	Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Takeda et al. (U.S. 2021/0184819) (hereinafter “Takeda”).
Regarding claims 7, 14, and 20, Raghavan teaches claims 1, 8, and 15 as described above.  While Raghavan further teaches the user equipment 300 of Figure 3 that receives an activation command used to map up to 8 TCI states (transmission configuration indicator states) to the codepoints of a DCI field (DL related downlink control information format) in one CC/DL BWP or in a set of CCs/DL BWPs (channels), where a set of TCI state IDs (TCI state identifiers) are activated for a set of CCs/DL BWPs as spoken of on page 2, paragraph [0020]; where the UE is configured to receive TCI state information via a PDCCH using DCI format 1_1 or DCI format 1_2 as spoken of on page 2, paragraph [0023], Raghavan does not explicitly teach “wherein: the one or more TCI state IDs are received (transmitted) on the UL related DCI format, the UL related DCI format is DCI format 0_0, DCI format 0_1, or DCI format 0_2, the UL related DCI format includes an UL grant, and the acknowledgement in response to the reception (transmission) of the one or more TCI state IDs is a physical uplink shared channel (PUSCH) transmission (reception) associated with the UL related DCI format. 
However, Takeda teaches a method and system for TCI state transmission/reception where DCI used to schedule a PUSCH or DCI used to activate configured grant-based transmission may include a TCI state field that indicates a TCI state, where the DCI includes UL DCI, DCI format 0_0 and/or DCI format 0_1 as spoken of on page 5, paragraph [0098]; and where associated HARQ ACK/NACK information for a PUSCH is transmitted on a PHICH as spoken of on page 12, paragraph [0248].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the TCI state transmission/reception related to the uplink as taught in Takeda to the TCI state switching process of Raghavan in order to improve the adaptability of the TCI state switching process by allowing for TCI state information reception via both DL and UL DCI formats as spoken of on page 5, paragraph [0098] of Takeda.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467